Citation Nr: 0809134	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  02-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the 
eyes other than bilateral corneal scarring.  

2.  Entitlement to an effective date earlier than March 30, 
2001, for the grant of service connection for corneal 
scarring of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 2002, the veteran testified 
before RO personnel.  The veteran's claim was remanded for 
additional development in December 2003 and August 2005.  

In February 2007, the undersigned Veterans Law Judge granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

In a March 2007 decision, the Board granted service 
connection for corneal scarring of the left eye with 
associated loss of visual acuity and remanded for further 
development to the agency of original jurisdiction (AOJ) the 
issue of service connection for disability of the eyes other 
than corneal scarring of the left eye with loss of acuity.  
In June 2007, the Appeals Management Center (AMC) granted 
service connection and assigned a 10 percent evaluation for 
corneal scarring of the left eye, effective March 30, 2001.  
In November 2007, following further development of the 
record, the AMC granted service connection for corneal 
scarring of the right eye.  (The veteran's service-connected 
disability was re-characterized as bilateral corneal scars 
and evaluated as 20 percent disabling.)  Thereafter, this 
matter was returned to the Board.  

The Board additionally notes that in August 2007, the AMC 
received correspondence from the veteran in which he 
requested the AMC revise the effective date of his award for 
service connection for corneal scarring of the left eye from 
March 30, 2001 to "1996".  The Board construes the 
veteran's correspondence as a notice of disagreement (NOD) 
with the June 2007 rating decision assigning an effective 
date of March 30, 2001, for the grant of service connection 
for corneal scarring of the left eye.  The AOJ has not issued 
a statement of the case (SOC) in response to the veteran's 
NOD on this issue.  Consequently, the Board does not have 
jurisdiction to review the issue.  38 C.F.R. §§ 20.200, 
20.202 (2007).  Nevertheless, the issue will be remanded with 
instructions to issue an SOC.  


FINDING OF FACT

No disability of the eyes other than bilateral corneal scars 
is attributable to active military service.  


CONCLUSION OF LAW

The veteran does not have disability of the eyes other than 
bilateral corneal scarring that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through notice letters dated in April 
2001, March 2004, September 2005, January 2006, and March 
2007, the veteran was notified of the legal criteria 
governing his claim and the evidence needed to substantiate 
his claim.  The veteran has been afforded an opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the AOJ was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, in 
September 2006, the AMC provided the veteran notice with 
respect to effective dates and rating criteria provisions.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to initial 
adjudication of the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the AOJ's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Furthermore, following 
the complete notice required by the VCAA, the veteran's claim 
was re-adjudicated in December 2007.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In order to cure 
a VCAA notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The AOJ has obtained the veteran's service medical 
records and other relevant post-service treatment records.  
The veteran has also been provided VA examinations in which 
the examiners provided opinions regarding the relationship 
between the veteran's disability of the eyes and his military 
service.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of his claim that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that the veteran's claim on appeal 
encompasses the question of service connection for an 
"acquired eye disability" implying that any eye disability 
found is to be considered.  Here, as noted above, the veteran 
is currently service connected for corneal scarring in both 
the right eye and left eye.  As such, the remaining issue to 
be considered is service connection for disability of the eye 
other than bilateral corneal scarring.  

At the time of the veteran's service entrance examination in 
January 1951 uncorrected distant visual acuity was noted as 
20/70 in the left eye and there was no report of any 
abnormality.  On his Report of Medical History, the veteran 
reported that none of his relatives had a history of 
tuberculosis, or had he ever lived with anyone who had 
tuberculosis.  The veteran also reported that he had never 
worn glasses.  The veteran's service medical records include 
a Spectacle Order Form, dated March 8, 1951.  The veteran's 
uncorrected visual acuity (presumably distant vision) was 
reported as 20/300 in the left eye.  There was no notation on 
the form of any type of eye injury or specific problem with 
the veteran's eyes.  

The veteran's March 1952 Report of Medical History, for 
purposes of separation from service, shows the veteran's 
reported history of eye trouble.  The examiner included a 
number of comments in block #40 of the form.  He noted that 
at age three the veteran had had tuberculosis that infected 
his eyes, but there were no complications at the time of the 
examination.  There was a second notation of tuberculosis at 
age 3 to 14 with successful treatment.  The examiner further 
remarked that the veteran had worn glasses "spasmodically" 
since the age of 5 years.  A report of separation physical 
examination, also dated in March 1952, notes the veteran's 
uncorrected distant visual acuity in the left eye was 20/300.  
No corrected visual acuity was provided.  Comments in block # 
73 of the examination report form noted that the veteran had 
tuberculosis, age 3 to 14, which infected his eyes but did 
not result in any complications.  The examination report 
further noted that the veteran had refractive error.  There 
was no mention of any other eye-related defect.  

After service, the veteran was treated at Truman Medical 
Center East during the period February 1994 to August 1995.  
Here, clinical records relate to treatment provided to the 
veteran for eye-related complaints, to include bilateral 
corneal scars.  The examiner noted the veteran's reported 
medical history to include childhood tuberculosis and a 
family history of glaucoma.  A February 1994 clinical entry 
notes that the veteran had reported a decrease in visual 
acuity since service.  

The veteran provided a statement detailing his contentions in 
May 1996.  He reported that during service he went out with 
other airmen to observe flares being ignited, and as a result 
of viewing the flares he developed a dark blind spot when 
looking directly forward.  The veteran also reported that 
following the flare incident he was sent to the hospital and 
the physicians there were very interested in his eyes.  He 
reported that they mentioned eye trauma and scarring of the 
left eye (and minor scarring of the right eye).  The veteran 
reportedly was offered the opportunity to have a corneal 
transplant at the Valley Forge Army Hospital, but he 
declined.  

The veteran testified at a hearing at the RO in May 2002.  In 
response to a question about his having eye problems prior to 
service the veteran responded that he would not call them 
problems.  He said that he grew up with "them" and so he 
never really thought much about having any eye problems.  No 
specific "eye problem" was identified in the transcript in 
the context of that testimony.  

In a report of April 2002 VA examination, the examiner noted 
an uncorrected distant vision for the veteran's left eye of 
20/300.  In addition, the examiner provided diagnoses of 
bilateral refractive error; decrease in visual acuity in the 
left eye; and bilateral corneal scars of the eyes, with the 
left greater than the right.  Clinical records associated 
with the veteran's VA treatment for his eyes reflect an 
October 2004 treatment note in which the finding was 20/40 
vision in the left eye secondary to stromal scar.  An 
evaluation in June 2005 included a finding of 20/50 visual 
acuity in the left eye (presumed corrected vision) secondary 
to large central stromal "K" (or corneal) scar.  An April 
2006 evaluation reflects a staff optometrist's finding of 
20/40 visual acuity in the left eye secondary to long 
standing stromal scar.  

In a subsequent report of July 2006 VA examination, an 
examiner again reviewed the record and examined the veteran.  
The veteran's uncorrected near visual acuity in the left eye 
was noted as 20/50 and uncorrected distant vision as 20/200.  
Corrected near visual acuity was noted as 20/50 and corrected 
distant vision as 20/40.  

In a report of September 2007 VA examination, the veteran was 
noted to complain of blurring and impaired night vision 
bilaterally.  Corrected far and near vision was reported as 
20/40 and 20/50, respectively, in the right eye, as well as 
20/100+2 and 20/100, respectively, in the left eye.  The 
examiner noted that there was no visual field defect; no four 
diopters of spherical correction between the eyes; and a lack 
of clinical evidence of homonymous hemianopsia, scotoma, 
nystagmus, ptosis, diplopia, or strabismus.  Furthermore, 
fundoscopic examination was normal as was Goldmann VF (visual 
field) testing.  

The examiner's diagnosis was bilateral corneal scars, nuclear 
sclerosis and posterior subcapsular cataracts, and mild 
ocular hypertension with no evidence of glaucoma or other 
optic nerve disease.  The examiner opined that the veteran's 
cataracts were consistent with age-related cataracts and not 
related to the veteran's period of service.  He additionally 
opined that there was no evidence that any current ocular 
hypertension was related to the veteran's period of service.  
Furthermore, the examiner found no evidence on examination of 
optic nerve hypoplasia.  

Here, after a review of the evidence of record, the Board 
finds a lack of competent medical evidence or opinion linking 
any identified disability of the eyes, other than bilateral 
corneal scarring, to the veteran's period of service.  In 
addition, neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See e.g. Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's own assertions as to the etiology of any disability 
of the eyes have no probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for disability of the eyes, 
other than bilateral corneal scarring, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for disability of the eyes other than 
bilateral corneal scarring is denied.  


REMAND

As noted in the Introduction above, in a June 2007 rating 
decision, the AMC granted service connection and assigned a 
10 percent evaluation for corneal scarring of the left eye, 
effective March 30, 2001.  In August 2007, the AMC received 
correspondence from the veteran in which he requested that 
the AMC revise the effective date of the grant of service 
connection for corneal scarring of the left eye from March 
30, 2001 to a date in 1996 when the veteran's application for 
benefits was originally received by the RO.  The Board 
construes the veteran's August 2007 correspondence as an NOD 
with the June 2007 rating decision assigning an effective 
date of March 30, 2001, for the grant of service connection 
for corneal scarring of the left eye.  

A SOC is now required.  The SOC should summarize the evidence 
relevant to the veteran's claim, the applicable legal 
authority, and the reasons that the AOJ relied upon in making 
its determination.  See 38 C.F.R. § 19.29 (2007); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  

Consequently, the claim for an effective date earlier than 
March 30, 2001 for the grant of service connection for 
corneal scarring of the left eye must be remanded for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after an 
SOC is issued.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2007).

Accordingly, this matter is REMANDED for the following 
action:

A statement of the case addressing a 
claim for an effective date earlier than 
March 30, 2001 for the grant of service 
connection for corneal scarring of the 
left eye should be issued.  Along with 
the statement of the case, the veteran 
must be furnished a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afforded 
the appropriate time period for 
perfecting an appeal of this issue.  (The 
veteran is hereby reminded that appellate 
consideration of this claim may be 
obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


